UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                         _____________________

                              No. 95-40168
                            Summary Calendar
                         _____________________

                        MICHAEL THOMAS HUMPHREY,

                                                      Plaintiff-Appellant,

                                  VERSUS

                            STACY D. LAYTON,

                                                      Defendant-Appellee.

        ____________________________________________________

             Appeal from the United States District Court
                   for the Eastern District of Texas
                              (6:94-CV-356)
        _____________________________________________________
                             (June 1, 1995)

Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Proceeding pro se and in forma pauperis, Michael Thomas

Humphrey,   a   Texas   state   prisoner,   claimed    violations   of   his

constitutional rights in connection with a prison disciplinary

proceeding.     The district court dismissed, with prejudice, the

complaint as frivolous, pursuant to 28 U.S.C. § 1915(d).            Because

Humphrey has received the relief sought, we DISMISS this appeal as

moot.



1
     Local Rule 47.5 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
                                           I.

     Stacy Layton, an officer at the Coffield prison, filed a

disciplinary report against Humphrey after he refused to shave.

Despite his protestations of innocence, a disciplinary hearing

found   Humphrey     guilty    of    the    infraction;    and,   as   a   result,

Humphrey's prison classification was reduced.

     Claiming       that   constitutional         violations   arose   from   this

disciplinary incident, Humphrey filed this action pursuant to 42

U.S.C. § 1983.       Following a Spears hearing, the magistrate judge

identified the following elements of Humphrey's complaint: (1) that

he was denied witnesses on his behalf at the disciplinary hearing;

(2) that he was actually innocent of the offense; and (3) that

Officer Layton filed a false disciplinary report and lied at the

hearing.2     Finding that Humphrey's complaint lacked an arguable

basis   in    law    or    fact,    the     magistrate    judge   dismissed    the

complaint.3          On    appeal,        Humphrey's     brief    is   virtually

incomprehensible; liberally construed, however, it contends that

the magistrate judge erred in dismissing the complaint.4


2
     At the Spears hearing, the magistrate judge amended
Humphrey's complaint to include Captain Bush, who presided at
Humphrey's disciplinary hearing.
3
     Pursuant to 28 U.S.C. § 636(c), both parties consented to
proceed before the magistrate judge.
4
     In his brief, Humphrey appears to raise for the first time a
litany of other issues, including that he is subjected to
unsanitary conditions and spoiled food, that the guards tamper
with his mail, that the guards use excessive force, and that the
guards fail to watch the inmates who are suicidal. As is well
established, we will not consider issues raised for the first
time on appeal.

                                          - 2 -
                                    II.

     In his complaint, Humphrey sought only injunctive relief;

namely,    the   nullification    of     the   reduction   of   his   prison

classification.5 Nathaniel Quarterman, the assistant warden of the

Coffield prison, submitted a sworn affidavit to the district court

indicating that, due to a procedural error, Humphrey's disciplinary

hearing will be overturned and expunged from his permanent record.6

Attached to the affidavit was an inter-office memorandum addressed

to the director of the prison's Bureau of Classification and

Records,   indicating   that     Humphrey's     disciplinary    report   and

punishment were to be deleted.         Accordingly, Humphrey has received

the relief he sought; this appeal is moot.

                                   III.

     For the foregoing reasons, the appeal is

                                   DISMISSED.




5
     Humphrey also prayed for a transfer from the Coffield unit.
Needless to say, federal courts are very reluctant to interfere
in any aspect of prison administration; the decision to transfer
a prisoner to a different prison is best left in the hands of the
prison administrator.
6
     New prison procedures required that Humphrey's disciplinary
hearing should have been handled by an officer with the rank of
at least major. The officer who reviewed Humphrey's case was a
captain.

                                   - 3 -